 Case 5:19-cv-01546-JGB-SHK Document 81-5 Filed 03/24/20 Page 1 of 7 Page ID #:799



 1   Timothy P. Fox (CA Bar 157750)
     tfox@creeclaw.org
 2   Elizabeth Jordan*
 3
     ejordan@creeclaw.org
     CIVIL RIGHTS EDUCATION AND
 4   ENFORCEMENT CENTER
     1245 E. Colfax Avenue, Suite 400
 5   Denver, CO 80218
     Tel: (303) 757-7901
 6   Fax: (303) 872-9072
 7   Lisa Graybill*
     lisa.graybill@splcenter.org                Stuart Seaborn (CA Bar 198590)
 8   Jared Davidson*                            sseaborn@dralegal.org
     jared.davidson@splcenter.org               Melissa Riess (CA Bar 295959)
 9   SOUTHERN POVERTY LAW                       mriess@dralegal.org
10   CENTER                                     DISABILITY RIGHTS ADVOCATES
     201 St. Charles Avenue, Suite 2000         2001 Center Street, 4th Floor
11   New Orleans, Louisiana 70170               Berkeley, California 94704
     Tel: (504) 486-8982                        Tel: (510) 665-8644
12   Fax: (504) 486-8947                        Fax: (510) 665-8511
13

14
     Attorneys for Plaintiffs (continued on next page)
15

16
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
17                       EASTERN DIVISION – RIVERSIDE
18
     FAOUR ABDALLAH FRAIHAT, et al.,               Case No.: 19-cv-01546-JGB(SHKx)
19
                          Plaintiffs,
20                 v.                              Declaration of Linda Corchado in
                                                   Support of Motion for Preliminary
21                                                 Injunction and Class Certification
     U.S. IMMIGRATION AND CUSTOMS
22   ENFORCEMENT, et al.,
                                                   Date: March 24, 2020
23
                          Defendants.
24

25

26

27

28
 Case 5:19-cv-01546-JGB-SHK Document 81-5 Filed 03/24/20 Page 2 of 7 Page ID #:800



 1 William F. Alderman (CA Bar 47381)           Mark Mermelstein (CA Bar 208005)
   walderman@orrick.com                         mmermelstein@orrick.com
 2 Jake Routhier (CA Bar 324452)                ORRICK, HERRINGTON &
   jrouthier@orrick.com                         SUTCLIFFE LLP
 3 ORRICK, HERRINGTON &                         777 South Figueroa Street
 4 SUTCLIFFE    LLP                             Suite 3200
   405 Howard Street                            Los Angeles, CA 90017
 5 San Francisco, CA 94105                      Tel: (213) 629-2020
   Tel: (415) 773-5700                          Fax: (213) 612-2499
 6 Fax: (415) 773-5759
                                                Leigh Coutoumanos**
 7 Michael W. Johnson**                         lcoutoumanos@willkie.com
   mjohnson1@willkie.com                        WILLKIE FARR &
 8 Dania Bardavid**                             GALLAGHER LLP
   dbardavid@willkie.com                        1875 K Street NW, Suite 100
 9 Jessica Blanton**                            Washington, DC 20006
   jblanton@willkie.com                         Tel: (202) 303-1000
10 Joseph Bretschneider**                       Fax: (202) 303-2000
11 jbretschneider@willkie.com
   WILLKIE FARR &                               Shalini Goel Agarwal
12 GALLAGHER LLP                                (CA Bar 254540)
   787 Seventh Avenue                           shalini.agarwal@splcenter.org
13 New York, NY 10019                           SOUTHERN POVERTY LAW
   Tel: (212) 728-8000                          CENTER
14 Fax: (212) 728-8111                          106 East College Avenue
                                                Suite 1010
15 Maia Fleischman*                             Tallahassee, FL 32301
   maia.fleischman@splcenter.org                Tel: (850) 521-3024
16 SOUTHERN POVERTY LAW                         Fax: (850) 521-3001
17 CENTER
   2 South Biscayne Boulevard                   Maria del Pilar Gonzalez Morales
18 Suite 3750                                   (CA Bar 308550)
   Miami, FL 33131                              pgonzalez@creeclaw.org
19 Tel: (786) 347-2056                          CIVIL RIGHTS EDUCATION
   Fax: (786) 237-2949                          AND ENFORCEMENT CENTER
20                                              1825 N. Vermont Avenue, #27916
   Christina Brandt-Young*                      Los Angeles, CA 90027
21 cbrandt-young@dralegal.org                   Tel: (805) 813-8896
   DISABILITY RIGHTS                            Fax: (303) 872-9072
22 ADVOCATES
   655 Third Avenue, 14th Floor
23 New York, NY 10017
24 Tel: (212) 644-8644
   Fax: (212) 644-8636
25
26 Attorneys for Plaintiffs (continued from previous page)
   *Admitted Pro Hac Vice
27 **Pro Hac Vice Application Forthcoming
28
Case 5:19-cv-01546-JGB-SHK Document 81-5 Filed 03/24/20 Page 3 of 7 Page ID #:801




               DECLARATION OF LINDA CORCHADO, LEGAL DIRECTOR,
                  LAS AMERICAS IMMIGRANT ADVOCACY CENTER

    1. I, Linda Corchado, declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the

 following is true and correct. If called as a witness, I could and would testify as follows.

    2. I am an attorney licensed to practice law in New York. Since May 2019, I have been the

 Legal Director at Las Americas Immigrant Advocacy Center (“Las Americas”). As Legal

 Director, I engage in direct representation of noncitizen clients and also supervise attorneys and

 other staff at Las Americas who represent individuals detained during immigration proceedings.

    3. I have been practicing law since 2015. I have focused my practice on immigration law,

 with a particular focus on asylum and the detention of asylum seekers. Prior to joining Las

 Americas, I worked as a private immigration attorney for four years.

 Las Americas’ Mission and Scope

    4. Las Americas is a nonprofit legal services organization based in El Paso, Texas,

 dedicated to serving the legal needs of low-income asylum seekers and other low-income

 noncitizens in West Texas and New Mexico.

    5. Las Americas’ legal staff consists of six attorneys, two non-attorney representatives

 accredited by the Board of Immigration Appeals to represent noncitizens in immigration matters

 before the Department of Homeland Security (“DHS”) and in immigration court, and six

 paralegals.

    6. A central part of Las Americas’ mission is providing consultation and legal services to

 asylum seekers detained while in the expedited removal process.

    7. Las Americas also represents detained asylum seekers in other procedural settings, such

 as in connection with bond and parole requests, and on the merits of their asylum applications in

 regular removal proceedings in immigration court.



                                                    1
Case 5:19-cv-01546-JGB-SHK Document 81-5 Filed 03/24/20 Page 4 of 7 Page ID #:802




    8. Our goal in all of our work with asylum seekers is to ensure that detained low-income

 individuals have a fair opportunity to establish their eligibility for protection and are not

 wrongfully removed to persecution or torture. Reaching and effectively representing asylum

 seekers during the expedited removal process is absolutely essential to our mission of ensuring

 that they have a chance to fully develop and present their claims.

    9. Although our work generally does not include providing representation to the following

 areas, given the severity of COVID-19, and ICE’s continued transfer of individuals from facility

 to facility, we have begun to take on cases of individuals detained at the El Paso Service

 Processing Center (“ESPC”), Joe Corley Detention Facility (“Conroe”), and South Louisiana Ice

 Processing Center (“South Louisiana”). Since the outbreak of COVID-19, Las Americas has not

 been able to visit individuals inside of ICE detention facilities and has instead spoken by phone

 to individuals inside of the facilities. The information we have obtained from our clients

 demonstrates ICE’s failure to protect individuals in its custody during this pandemic. Below are

 but a few of the horrific conditions that clients have expressed in the past two weeks.

 South Louisiana Ice Processing Center

    10. Another client detained in South Louisiana told me they have no access to soap, hand

 sanitizer, that the guards had run out of gloves and toilet paper is extremely limited and that

 multiple people in her barrack were coughing.

    11. One HIV positive woman was still working in the kitchen up until March 20, 2020.

    12. HIV positive, and otherwise immunocompromised, clients are being transferred through

 various detention centers (that means getting on and off multiple buses and flights). For example,

 4 clients (2 HIV positive) are scheduled to be transferred into a detention facility where an HIV

 positive woman has already been exposed to COVID19 in court.




                                                     2
Case 5:19-cv-01546-JGB-SHK Document 81-5 Filed 03/24/20 Page 5 of 7 Page ID #:803




    13. We have multiple cases of individuals who are parole-eligible and have family in the U.S.

 and ICE is refusing to even adjudicate paroles (several have been pending for 3 weeks.)

 El Paso Service Processing Center

    14. ICE has made very little effort to accommodate access to counsel amid COVID-19. Legal

 calls at ESPC have been coordinated from the barracks where we can clearly hear other detained

 individuals and guards in the background. Other legal calls are held from "processing" where

 guards are supposedly "out of earshot" but can be heard in the background – we had one client

 tell us she didn't feel comfortable talking on the phone at all during the legal call.

    15. These legal calls are not fully confidential, which makes it extremely difficult for Las

 Americas to advocate for our clients and to protect them from COVID-19 – especially medically

 vulnerable clients who, for instance, cannot comfortably share the details of their conditions in

 detention.

    16. A member of my team asked a guard at EPPC on 3/17/2020 about COVID protocols and

 he told them that they had not received any special training on how to keep themselves or

 detained individuals safe during the pandemic, and then said "if it happens, it happens."

 Joe Corley Detention Facility

 Instructive Client Concerns

    17. We have received a number of disturbing complaints coming from clients in the Joe

 Corley Detention Facility in Conroe, Texas, which seems to be stemming from concerns (or lack

 thereof) regarding coronavirus. In addition to ICE’s failure to provide medical treatment for each

 of these medically vulnerable clients generally, to my knowledge, they also have not conducted

 any evaluation of their underlying health conditions to determine whether any additional

 precautionary measures should be taken to protect them from COVID-19.




                                                     3
Case 5:19-cv-01546-JGB-SHK Document 81-5 Filed 03/24/20 Page 6 of 7 Page ID #:804




    18. Client 1: There was a three-day long strike among cafeteria workers regarding lack of

 precautions taken for COVID-19. During those three days, access to food was disrupted. His

 third night at the facility, he suffered an epileptic seizure. The facility is only giving him epilepsy

 medication every other day.

    19. Client 2 reports that there are three people in his barracks that are sick with what seems

 like the flu but might be COVID-19. All three have requested to be sent into medical, and all

 three have been denied.

    20. Client 3 has asthma and has not received an inhaler. He had an asthma attack 5 days go,

 which he credits to the crowded confinement, musty air, and poor conditions.

    21. Client 4 also has asthma and has not received an inhaler. Respiratory problems put people

 at higher risk of contracting respiratory illnesses. Additionally, Client 4 has two bullets in his

 legs, and is not receiving pain medication.

 General Concerns

    22. All clients inform us that Conroe places 36 people in each barrack. At such close

 proximity, they are at extreme risk of contracting COVID-19. As previously stated, people

 displaying symptoms of coronavirus, and people who have conditions that put them at higher

 risk for contracting and suffering deadly consequences from COVID-19, are not being taken to

 medical. This seems like an intentional abandonment of responsibility and is impermissibly

 reckless.

    23. Deportation Officers have explicitly told all but one of our clients in Conroe that they

 will not consider their paroles because they were formerly in MPP and not parole eligible. In El

 Paso, persons formerly placed in Migrant Protection Protocols (“MPP”) but then removed from

 MPP after passing a non-refoulement interview, are eligible for parole. Humanitarian parole is




                                                     4
Case 5:19-cv-01546-JGB-SHK Document 81-5 Filed 03/24/20 Page 7 of 7 Page ID #:805




 generally available to individuals in ICE custody – including for medical vulnerability – and ICE

 has granted our clients such parole in the past. ICE is now taking an excessively hard line on

 humanitarian parole, which appears to not encompass concerns over a global pandemic.




                                                           ________________________________
                                                                              Linda Corchado

                                                            Executed this 23rd day of March 2020




                                                   5
